
	

114 HR 4711 IH: Crab Emergency Disaster Assistance Act of 2016
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4711
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Ms. Speier (for herself, Mr. Huffman, Mr. Farr, Ms. Eshoo, Mrs. Capps, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Appropriations
		
		A BILL
		To make funds available for Dungeness crab and rock crab emergency disaster assistance, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Crab Emergency Disaster Assistance Act of 2016. 2.Dungeness crab and rock crab fishery failure and fishery resource disaster (a)Disaster assistance (1)Appropriation of fundsIn addition to any other funds available for such purpose, there is appropriated to the Secretary of Commerce $138,150,000 to make a lump sum payment to the Pacific States Marine Fisheries Commission.
 (2)DistributionThe Commission shall distribute such amount among fishing communities, Indian tribes, small businesses, including fishermen, fish processors, and related businesses, individuals, and other entities, for assistance for the economic and social effects of the commercial fishery failure in the Dungeness crab fishery or rock crab fishery determined under section 312(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(a)) or the fishery resource disaster in either such fishery determined under 308(d) of the Interjurisdictional Fisheries Act of 1986 (16 U.S.C. 4107(d)), to mitigate the economic losses to such communities, tribes, businesses, individuals or other entities caused by closures or other restrictions on the harvesting of Dungeness crab or rock crab.
 (3)AvailabilityAmounts appropriated by this subsection shall remain available for the period with respect to which the determination referred to in paragraph (2) is made.
 (4)Unused fundsAny amount appropriated by this subsection that is not expended or otherwise obligated for the purpose described in paragraph (1) shall be returned to the Treasury of the United States.
 (5)Effective dateThis subsection shall take effect on— (A)the date the Secretary of Commerce publishes notice of a determination under section 312(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(a)) that there is a commercial fishery failure in the Dungeness crab fishery or rock crab fishery; or
 (B)the date the Secretary of Commerce publishes notice of a determination under 308(d) of the Interjurisdictional Fisheries Act of 1986 (16 U.S.C. 4107(d)) that there is a fishery resource disaster in either such fishery.
					(b)Research
 (1)Appropriation of fundsThere is appropriated to the Secretary of Commerce— (A)$1,000,000 for West Coast domoic acid sampling and monitoring; and
 (B)$5,000,000 for competitive grants for projects, activities, and research that advance the capacity— (i)to predict the occurrence of harmful algal blooms in the offshore waters of California, Washington, and Oregon; and
 (ii)to evaluate the toxicity of domoic acid bioaccumulation and transmission to humans through the food supply.
 (2)Establishment of grant programThe Secretary shall establish a grant program with amounts appropriated by paragraph (1)(B) not later than 90 days after the date of the enactment of this Act.
 (c)Limitation on administrative expensesThe Secretary of Commerce may not use more than 4 percent of the amount appropriated under each of subsections (a) and (b) for administrative expenses.
			
